IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008

                                    No. 07-51175                      Charles R. Fulbruge III
                                  Summary Calendar                            Clerk


CLARICE STEWART

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, Commissioner of Social Security

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                  1:06-CV-733


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Commissioner of Social Security denied Clarice Stewart’s claim for
disability insurance and supplemental security income benefits. A United States
Magistrate Judge submitted a lengthy report summarizing the record and
responding to the legal issues raised, with a recommendation that the district
court affirm the decision of the Commissioner. The district court accepted the
recommendation and affirmed.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51175

      On appeal, Stewart alleges that the proper legal standard was not applied
and there is not substantial evidence to support the denial of benefits. We find
no merit to these appellate arguments. For the reasons stated in the Magistrate
Judge’s Report and Recommendation, the Commissioner’s decision is supported
by substantial evidence and comports with relevant legal standards.
      We AFFIRM.




                                       2